UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4281


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LORENZO RANTELLE NICHOLSON, a/k/a Zo,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:08-cr-00117-HMH-4)


Submitted:    January 29, 2010              Decided:   February 16, 2010


Before MICHAEL and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kirsten E. Small, NEXSEN PRUET, LLC, Greenville, South Carolina,
for Appellant.   W. Walter Wilkins, United States Attorney, E.
Jean Howard, Assistant United States Attorney, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Lorenzo Rantelle Nicholson pled guilty to armed bank

robbery,      18    U.S.C.    §   2113(a),        (d)    (2006),    and        aiding    and

abetting, 18 U.S.C. § 2 (2006) (Count 1), and use and carrying

of a firearm during and in relation to a crime of violence, 18

U.S.C.A. § 924(c) (West Supp. 2009) (Count 2).                            Nicholson was

sentenced     to     161   months     of    imprisonment.           Nicholson       timely

appeals.      Counsel has raised two issues: (1) whether Nicholson’s

guilty    plea      was    knowing    and    voluntary        and   (2)    whether       his

sentence    was     unreasonable.           For   the    reasons    that       follow,    we

affirm.

              The Government first asks us to dismiss the appeal,

based on Nicholson’s waiver of his appellate rights in his plea

agreement.         We decline to enforce the waiver, however, as this

provision of the plea agreement was not reviewed at Nicholson’s

plea hearing.        See United States v. Wessells, 936 F.2d 165, 167-

68 (4th Cir. 1991).

              Nonetheless, we find that Nicholson’s claims fail on

the merits.         First, the record reveals that Nicholson’s guilty

plea was knowing and voluntary.                  Blackledge v. Allison, 431 U.S.

63,   73-74    (1977)      (holding    that       in    the   absence     of    clear    and

convincing evidence to the contrary, a defendant is bound by

statements made under oath during his plea colloquy).                           Moreover,

because Nicholson did not move in the district court to withdraw

                                             2
his guilty plea, any error in the Rule 11 hearing is reviewed

for plain error.          United States v. Martinez, 277 F.3d 517, 524,

527 (4th Cir. 2002), which Nicholson has failed to establish.

            Second,       Nicholson’s       seventy-seven-month           sentence         for

Count 1 and eight-four-month consecutive sentence for Count 2

represent       the   bottom    of        his   correctly-calculated                advisory

Sentencing       Guidelines     range.           We     find      no    procedural          or

substantive      error.      Gall    v.     United      States,    552    U.S.       38,    51

(2007).     Moreover, we find Nicholson’s disparity argument fails.

United States v. Withers, 100 F.3d 1142, 1149 (4th Cir. 1996).

Finally, we do not review a district court’s decision to deny a

motion for a downward departure, unless the court was under the

mistaken    impression      that     it    lacked     the   authority          to    depart.

United States v. Matthews, 209 F.3d 338, 352-53 (4th Cir. 2000).

Nicholson has pointed to no record evidence to support such a

claim.

            Accordingly, we affirm.               We grant Nicholson’s motion

to file a pro se supplemental brief but find no meritorious

issues raised therein.             We deny Nicholson’s motion to relieve

counsel.     We dispense with oral argument because the facts and

legal    contentions      are   adequately        presented        in    the    materials

before    the    court    and   argument        would    not   aid      the    decisional

process.

                                                                                    AFFIRMED

                                            3